Title: To James Madison from William Jarvis, 4 February 1809
From: Jarvis, William
To: Madison, James



Sir
Lisbon 4th. Feby. 1809

The inclosed of the 23rd. Decr. is a copy of the last letter I had the honor to address to you via Falmouth to the care of R. W. Fox Esqr. and I shall now take the liberty to add some remarks to the Commercial observations in it, which I perceive that I omitted.  I was not sufficiently explicit as to the price of Cod-fish in Cadiz; six dollars P quintal being the price by small parcels after paying the duty.  In this place the best Newfoundland fish, which is preferred to the fish of the United States, has been sold at $4 P quintal of 132Ct. delivered on board the vessels, and the most that has been offered for a Cargo of good pipe Staves that have been laying in Lisbon sixteen months is $75 P 1000 free of the duty of 31 %p% to the purchaser, ie the holder paying the duty.
From hence, & the observations in my last, may be inferred, the great losses our Merchants must have sustained in this Peninsula, had not the wisdom of Congress continued the embargo; to which may be added the much greater evils which would doubtless have arisen from the turn that the affairs of the Peninsula have taken; for as there is every appearance of the British Shortly being expelled, our vessels, on leaving the Ports, must have fallen a prey to the British Cruisers, according to the British orders of Council & the definition of Sir Wm. Scott thereon, that "Portugal being now a neutral & friendly Country, since the departure of the French" a trade will be allowed by Great Britain or in other words, by those orders, to Neutrals between it & other friendly Countries. This certainly will not be deemed an  conclusion when it is recollected that  one of our vessels which entered Lisbon about the time, or shortly after the Blockade of the port in Octr. 1807, were captured, altho they all came in without being warned off & without any knowledge of the Blockade; and the Ship Sally & Hetty, belonging to Messrs. Joseph  & Co: of Philada. was spoken with by a Brig of War just in the offing which permitted her to pass.  These favourable circumstances led the Captains & supercargoes to beleive that they should be allowed freely to return home, but their confidence in British justice was cruelly repaid by the condemnation, in England, of Vessels & Cargoes.
By a Bremen vessel which arrived from New York, I have seen papers to the 16 Decr. with the Presidents Message & detached parts of the accompanying documents. Altho. it had been intimated to me several times that he intended to resign, I could not see this last public declaration of it without mingled emotions of veneration & regret I am persuaded that there is not an American, whose National feelings are not swallowed up by Party resentment but what must regret his  from Office.  When We contemplate His elevation to the first Magistracy at a time unparallelled in the annals of history; that during his administration the best measures have been selected from amongst the favourable Political situations in which our Country has been placed, and when press’d & surrounded on all sides by danger, he has recommended the least injurious that circumstances would admit; that by his penetration, foresight, judgment & skill, he has not only conducted the Vessel of State in safety through the perils of a tempestuous ocean, but by lightening her of a considerable portion of a burthen, which has been one of the causes of a tremendous concussion in one, & is likely ultimately to overwhelm another of the European States, he has put the ship in so good a trim as easily to weather the tempests to which she may unavoidably be exposed in the political Oceans, his cotemporaries must view him as one of the ablest & best of Men, and history hand his name down to posterity as a sage who was an honor to human nature.  I was both sorry & glad to see the proposals that had been made to the British Ministry; sorry that any circumstances should have induced Govmt. to make any advances toward an accommodation with a Sett of Men who had so grossly & openly violated our Neutral rights & countenanced the most flagitious proceedings toward us; and glad that by a policy so forbearing & humane, our fellow Citizens must be satisfied that every step had been taken to releive them from the pressure of the Embargo, and hence, that every doubt must be removed in their minds of the necessity of laying it, & of its continuing to be enforced with the utmost rigour.  I was much pleased with Mr. Giles’s speech upon the motion for the repeal of the embargo. It appeared to me that he took the proper ground & treated the question with great ability.  His & my old acquaintance Mr. Quincy’s were the only two I saw.  Mr. Q. need not have sacked his invention for far-fetched similies, which when found could Scarcely hobble on Crutches to prove that the liberty & Patriotism of many in Boston to day, is not what it was from 1770 to the end of our Revolutionary War.  He in his own person affords the strongest evidence in point.  Compare the patriotic resistance of Josiah Quincy his father to the injustice & oppression of Great Britain, and the feeble attempt of the Son to palliate wrongs & violences, which are much less defensible according to general reason & principles of National Law, and a more striking comment on his tion cannot be afforded.  It is fortunate however that the talents are all on the side of right; for the emanations of Mr. Quincy the Younger cannot boast of the  spirit of an ignis fatuus; even the unwary will not be led astray by . I can compare them to nothing but the froth upon small beer.
In my last I mentioned that an order had been issued for arming all the Portugueze capable of military service.  The proclamation left the kind of arms to the choice of the people, recommending Pikes of about 10 feet long or fire arms.  The pikes, probably for want of fire arms, have generally been adopted.  The pike men are daily disciplining but altho the long pikes make somewhat of a formidable figure on parade, I imagine they would be but poor weapons against veteran Soldiers.  Altho I think that the Portugueze would make good Soldiers if well disciplined & commmanded by Officers of Skill & experience; yet I beleive that in their present state, little or no resistance to an invading army can be expected from them.  They may annoy it & perhaps somewhat harrass the foraging parties, but this I imagine is the most if not all that will be done.  At the same time that such preparations are making for defense, all the Brass cannon & mortars that are in the Arsenal & the other deposits of the City are daily embarking on board of vessels; and I am told that all the brass Cannon in St. Julien’s Castle, at the Mouth of the Tagus, & those in the other forts on the River & near the Sea coast, are dismantling & likewise shipping.  The best furniture & other valuables belonging to the Royal family are also packing up & put in places contigious to the River, ready for shipping, as is the public library.  The British Merchants & many Portugueze, have been preparing for about three weeks past, to leave this at the shortest notice.  I apprehend that they would have been obliged to have gone before this, had the weather not been so uncommonly bad since Christmas as must have greatly retarded the operations of regular armies.  The last four or five British Regiments that left here for Spain about the beginning of Novr. got as far as Salamanca & marched back again.  They have for several days past been coming in by small parties, terribly worn down & exhausted; in fact except in point of shoes they are in a worse condition than were the French in 1807.  Both Officers & Soldiers are perfectly dissatisfied with the Service.  They all uniformly assert that they are willing to defend the Island, but never will come to the Continent again.  of the Officers openly abuse the Ministry & declare that their Country will be ruined if there is not a change. Three of the regiments that were intended to remain in Portugal have been embarked, on board of Transports for about a fortnight, & those who arrive from Spain, after recruiting a little are daily embarking. The transports with them still remain in the River, but it is given out that they are going to Cadiz & fresh troops under General Wellesley are to be sent from England to  them.  If this second edition of the Earl of Bute’s & Lord North’s Administrations, Mr. Canning & his coadjutors should not be displaced, and they should force us to measure our strength once more with that Nation, We shall not have to contend with such veterans as fought under Wolf.  The Officers & Soldiers are certainly good looking Men & must make a pretty figure on Wimbleton Common; but the former generally appear to be raw & inexperienced, and the latter not to have much idea of military service beyond that of standing erect, marching, looking well to the right, wheeling & the manual exercise: at least, if I am to judge from what I have seen, they seem to be very unfit for going through the fatigues of a severe campaign.  It is said & I beleive with truth, that a Regiment which was stationed at Castello Branco, made a precipitate retreat from that place, upon its being reported that a column of French were at no great distance: but that it turned out to be only about two hundred french prisoners that were sent into Portugal, and were to pass through that town.  There is nothing certainly known here of the actual State of Sir John Moore’s & Gen. Baird’s army beyond what was communicated through the medium of the British prints, and none have reached here of a later date than the last of December.  But from the little which can be collected through private channels, I imagine that the remains of them have been embarked at Vigo & Coruna.  It is said that the French are in possession of the former & have advanced as far as  just on the Northern border of this Kingdom. They are doubtless also in possession of Coruna.  We have daily accounts of Victories over the French in Arragon & Catalonia; so we had of the obstinate resistance of the people of Madrid & the great losses the french sustained in their several attacks on it, untill the french Bulletins by the way of England acquainted us with its surrender, on the 4th: of Decr. without any resistance; and so we had of the expedition, untill the return of the B. force beforementioned, convinced us to the contrary.  I do not imagine, from what I can collect, which I am sorry to say is very little as every Source of communication is studiously closed, and from what I see, as well as from general reasoning, that the Peninsula will resist the French Arms many months longer, unless the weather, the badness of the roads, & difficulty in obtaining supplies, present greater obstacles than I think will any force that is now in it, or can be organized in it, or unless some very unforeseen event occurs.
The Hon’ble Mr. Villiers reached here about five days since as British Minister.  After the Christmas Holidays I waited on him. He received me with much politeness & said that he was very happy to see an Officer from the United States. I replied that it would always give me much pleasure to meet an officer under the British Govmt. upon terms of harmony & cordiality, and I was persuaded that this was the general wish of my Government. He answered that this was doubtless the wish of His Majesty, & related to me an observation which he heard was made by the King to the late our Ministers, which left that Court, that "He was the last person in His Dominions that had assented to our independence & would be the last person that would attempt to deprive us of it"  I answered that it was a handsome observation of His Majesty, and as I was Satisfied of the disposition of my Government & the people at large to maintain a good understanding with Gt. Britain, I was in hopes that the favourable Sentiments of His Majesty would produce more harmony than for some time past had prevailed; but untill the repeal of the orders of Council of Novr. 1807 I saw but little probability of harmony being restored to the two Countries.  He, as Genl. Beresford had before done, laid the Blame to the French decree of Novr. 1806, and I replied in nearly the same terms I did to the General, adding some remarks upon the impolicy of sacrificing the Manufacturing interest of the Kingdom to the West India Merchants; that even in so doing that the object of the West India Merchants had not been accomplished, for I was satisfied that not a pound more of Sugar or Coffee had found its way to the Continent owing to the measure; and had not the unforeseen events in Spain, presented an opening for the export of their Manufactures & Colonial produce, which was in no wise effected by those orders, I was persuaded that very serious injuries must have resulted to the West India Interest as well as to the large body of the Manufacturers from them.  (That the West India Planter will, notwithstanding the opening in Spain, suffer by those orders, and through him the W. I. Merchant, I had little doubt, almost every article of subsistence, & his lumber, material necessary for carrying on his plantation, having risen nearly four fold whilst the sale of his productions had not extended by them, nor increased  little in price.)  He then made some observations about the great Injury that the Embargo would be to our Country, talked much of the discontents that it had already produced, that these discontents would probably induce Congress to take off the embargo, that at all events a change of measures was likely to be the consequence of a change of Presidents, making some general insinuations about a French party; to which I replied in nearly the same manner that I had done to General Beresford, (communicated in mine of the 3rd. Novr.), likewise observing, that this notion of a french party & french influence was without foundation, as I was convinced every Government would be satisfied of, who should infringe our national rights.  I often get almost vexed to hear Europeans perpetually prating about foreign parties & foreign influence, as if the most independent & free people in the world were incapable of acting with the same independence as it regards foreign powers as they do at home.  It should seem that these people who always ape the manners of the highest classes of Society, or always take their tone from a King or his Ministers, because the one & the other are more powerful than they, suppose that because We have not several hundred vessels of War & a standing Army of several hundred thousand Men, that it is impossible that we should feel, think & act for ourselves.  But to return to Mr. Villiers, had he heard the General’s observations he could not have followed him more exactly; and as I had answer’d the former from the best information I possess’d, I made nearly the Same observations to the Minister.  Had I then possessed the information which the Presidents communication to Congress contained, I think I could with ease have convinced both of them, that whatever may be the Sentiments of the King, the Ministry have discovered no very cordial good will toward the United States; but I have no kind of doubt that the steady fortitude, with which my Countrymen will bear the inconveniences resulting from the embargo; and the vanishing of the dazling prospects of Continental atchievements, with which the minds of the British Ministry seemed to have been inflated, together with the conviction that a 15 Months experiment must have produced on their minds, of the little benefit resulting to their own Merchants from the Orders of Council, or the little effect they have produced on the French, will, even if they are enabled to hold their places, at length open their eyes to the real interest of their Nation, & conduce to a more equitable conduct toward our Country.
The British Ministry are also affording to this Kingdom a small sample of their high sense of National justice & their usual marked attention to the rights of Neutrals, even when their political friends.  About the time of the British Squadron’s entering Lisbon, Captn. Smith in the Comus frigate was sent to St. Uber, where he took possession of all the Danish Vessels Upon the representation of the Danish Consul General to Admiral Cotton, Captn. Smith had orders from the Admiral to put the Captains again in possession of their respective vessels & to leave the Captns. at liberty to do as they pleased with them, which was also communicated to the Consul General by an Official letter. Some accordingly made an actual Sale of their vessels to Portugueze Subjects, who were loading them for the Brazils; when upon the arrival of Admiral Berkeley (Admiral Cotton having gone to the Northward) of Chesapeake memory, he issued an order for taking possession of all the Danish Vessels in Port about 60 sail mostly of large vessels not even excepting those sold to Portugueze; which was done with the direct or indirect Sanction of the Regency, at least as it is beleived & as far as the public Knows.  The Portugueze purchasers remonstrated with the Admiral, & appealed to the Regency, but have not been able to get any other satisfaction from the Admiral, than they were at liberty to send the vessels where they pleased by depositing their value in his hands: he, it is said, observing to a Gentleman standing by, that he pitied the poor miserable creatures, meaning the portugueze purchasers. If he Said it, he was more right in his observation than perhaps he himself was aware of; for that Nation is really a subject for pity & Commiseration, who accepts of the assistance of a stronger power that afterwards hectors and domineer’s in the Country assuming the internal powers, & making the Government but a mere Phantom.  The Vessels are now advertised for freight or Charter for Gt. Britain under the Command of British Officers.  It appears that when Mr. Canning & his coadjutors have any dirty work to do, this Hon’ble Admiral is pitched upon for the service.
I have lately got released, by a personal application, to Captn. Smith of the frigate Comus, two American Seamen, one impressed in the Island of Madeira & the other here: another named John Bitters (who said he was born in New Jersey, I think in one of the small towns near the Delaware, not far from Burlington or somewhere between that & opposite to Philada., and who I have no doubt is a native of the United States, from his manners & language) likewise impressed here into the same frigate, was refused to be given up to my Vice Consul under pretence of a disagreement of half an inch between his person & protection, but the Captain would not produce the protection to him.  When I went on board the Captain was ashore & it was said that his protection was locked up in the Captains desk.  The next morning early the frigate sailed takeing Bitters to Sea.  I should have been more minute in my inquiries about him had I not expected that he would have been given up when the Captain came on board.  Robert Giles whose protection was granted by Joseph Warner Rose, Agent for the protection of American Seamen in the Island of Antigua, dated 17 June 1808 & approved by Jas. Leander Cathcart the 26. Septr. a Native of Portsmouth in Virginia, with dark hair, brown complexion, hazel eyes, five feet nine inches high &  years of age, as you will see by the inclosed copy of his protection, had informed me by letter that he was impressed on board the Bg. of War Nautilus, Captn. in the Island of Madeira, that he escaped from that Vessel in St. Michaels was retaken & turned over to the frigate Nymphe, Hon’ble J. Piercy Com. on board which he now is.  I sent the Vice Consul on board, to whom the Commander refused to deliver him unless by an order from Admiral Berkeley.  As I had not thought proper to make the Admiral a visit, as he lives but about a hundred yards from me, and felt no disposition to have any conversation with him, I sent my Vice Consul, upon the business, to whom he replied he would make inquiry about the Man.  When he again went, the Admiral said that he would not deliver the Man up untill the return of the frigate from which he pretended that Giles had deserted.
The Ship Franklin, James Forsyth, Master, of New London, reached here about 14 days since, a prize to the Brig of War Fer Wales, Commander, by which vessel the Franklin was captured on the 7th. Novr. last in Lat. 18degrees N. & Long. degrees W. on her passage from Martinique to New London being loaded with Sugar & a few bags of Coffee.  After which, Captn. Forsyth got possession of his vessel, when on the 2nd. of Decr., she was again taken possession of in Lat. 32.degreesN & Long. 70.degrees W. by the Diamond & Hypomene frigates; who put another prize Master & eight Seamen on board of her, & ordered her for Gibraltar; but she put in here short of provisions, the 19 Ulto., & sailed the 1st. Inst. for Gibraltar.  I at first suspected that she was one of our blown off vessels, but on going on board & examining, I was satisfied that she had been really captured.  She is one of Messrs. Brown & Son’s of New London’s licens’d vessels.  She is partly or wholly owned by Elisha Dennison, Esqr., of New London.
Before I close, allow an American, who loves his Country, and who looks forward with peculiar complacency to the time when his pecuniary circumstances will enable him to return & spend his latter days in it, to say, that after Thomas Jefferson, you, Sir, are the only Man he has wished for many years past should fill the elevated & Arduous Station of the Presidency, and please to accept his congratulations on the honorable mark of distinction which he understands has been conferred on you by the suffrages of your fellow Citizens, and his wishes that your administration may be as prosperous & happy as he anticipates.  With entire Respect I have the honor to be Sir Yr. Mo. Ob. Servt.

William Jarvis


P. S.
All the Portugueze Men of War & frigates, which may be rendered in a fit State for Sea are putting in order with the utmost expedition, and the two Tunisian vessels of War, which were not in a fit state for sea when the others sailed are now ready to sail.  I find I have omitted to mention, that Mr. Villiers, the British Minister seems to be a Man of ordinary, or at most, but of middling talents, and of Gentlemanly manners or rather that Kind of manners which is acquired by mixing a good deal with fashionable company.
15 March.  Some circumstances having delayed the two Brigs to this time, affords me the opportunity of informing you by them that  three regiments which sailed from this in the early part of last month was refused  admittance into Cadiz & returned in the course of the month.  Seven thousand troops which sailed from England some time since, put into Cork in distress and from thence sailed for Cadiz, under the command of Genl. Sherbrook, were likewise refused admittance into that City on the 9th. instant & reached here the 13th.  Five thousand more are daily expected and it is said that the number destined for Portugal is  five thousand Men.  What was the reason of the Supreme Junta’s refusal of them is not Known.  It is however beleived that the English will not be allowed to take either the Spanish or French fleets from Cadiz bay, nor did they get the Spanish fleet from Ferrol, so that it appears that this Ministerially vaunted expedition, has terminated in the loss of eight or ten thousand men and the principal part of their horses, their baggage, ammunition & nearly the whole of their artillery, besides the lessening of their troops so much in the opinion of the Spanyards, that they now, almost contemptuously reject their assistance.  It appears that the French have got possession of the  of the Archbishop & Almasay on the  and are about 25,000 strong in that quarter.  They got possession the 19th. ulto. since which no movements in that quarter of any consequence has taken place.  The Spanish Army under the Dukes of Infatado & Albuquerque & Genl. Cuesta are represented to be superior in force.  The two former are stationed to the Southward & the eastward of the French & the latter to the Westward.  The last advices from Saragoça were that it still held out; but I think that We have no certain advice from thence or Catalonia later than the 10th. or middle of feby.  An action has recently taken place on the northern frontier of this Kingdom between the French & Portugueze in which the latter were beaten back; after which, many state, that the French retired, but the best informed appear to be certain that the French got possession of Chaves, one of the best fortified towns on the Northern fronteir of Portugal.  One thing certain is that the advice of the Action brought yesterday by a Courier, has not yet been made public, from whence it is concluded that the french are doubtless in possession of Chaves.  It is said that the neighborhood of Bragança has been the Scene of another action in which the French had the advantage.
General Beresford reached here about ten days since from England, recommended it appears by the British Govmt. to the Regency as a Commander in Chief for the Portugueze Army and the Regency have appointed him, and in the language of Mrs. Clarke, Gazetted him for that Station.  Whatever may be the talents of the General, I think it much more likely to prove a disservice to their cause than an advantage, as it will probably excite disgust, discontent & jealousy in the superior Officers in the Portugueze service.  A Mr. Jeffry reached here about a fortnight since as British Consul General.  As I have not thought it incumbent on Consuls to observe the ceremonies proscribed to Ministers, under ordinary circumstances I should certainly have paid him the first visit; but to an Officer appointed by a Ministry who have offered such an Affront to my Country in addition to its iniquitous measures toward it, I determined on his arrival to have no intercourse with him unless the customary notice  card of his arrival, was left at my house.  This was not done;  in four or five days after he reached here, he appeared on the Exchange I think three days successively, in undress uniform, the third day in company with the Gentleman who has acted as Consul General since the port was open, with whom I have been long acquainted, and as I was talking on the other side of the Exchange they crossed over & passed so close to me as to brush my coat, but as I saw them coming I rather turned my head the other way & continued my conversation without paying the least attention to them; and Mr. Jeffry has not since appeared on the Exchange.  I do not pretend to say that it was with an intention of speaking to me that Mr. Ball & Mr. Jeffry crossed or that Mr. J. not coming to the Exchange since, was in any way owing to my not speaking to him; but I beleive the first, as they took an unnecessarily circuitous rout, from the spot where I saw them standing together, in passing me to come on the side of the Exchange that I was on.  The two last times I met Mr. Villiers, within 3 or 4 days, passing the streets, he seemed to be uncommonly gracious.
If what I hear of the proceedings in Boston, & some of the neighbouring towns, is true, I much fear that they will be attended with unfavourable consequences in England, particularly if the Ministry can make the Parliament & the Nation beleive that We shall be obliged to take off our Embargo to prevent a civil War.  In the present situation of their affairs, there can be little doubt, by rigidly inforcing the Embargo Laws & the prohibitory act, that in two or three months We should be able to command such equitable terms as that our flag may again waft on the Ocean with honor & safety; and if it does not, our Country will have to thank the inconsiderate conduct of our exclusive friends to good order & good Government.
What I suggested as probable, in mine of the 23rd. Decr., regarding bread Stuffs, has literally taken place; the arrival of about twenty greek vessels here, (which since the peace between the Porte & Gt. Britain, have got Licences or Papers at Malta, allowing them to come into the Atlantic), &  to 40 Spanish boats, loaded with wheat, the latter carrying only from 500 to  bushels each, having reduced the price of wheat, within three weeks twenty five %p% and it is now dull at  dollars & three quarters to $2 P bushel  bread is only five Cents P pound. I am satisfied that had the embargo been taken off in December, flour would not now have commanded here more than $5 to $6 P barrel.
For the expences that have fallen on me in consequence of our having no Minister here, vizt. the customary New Years gift to the Co & Servants of the Ministers &  the postage of letters to & from our public Offices, from the 1st. July 1805 to the 31st. Decr. 1808, amounting to $186:3 I have taken the liberty to draw  favr. of the Secty. of the Treasury, as you will see by the inclosed accounts, which I hope that Govmt. will do me the favour to allow & to honor my drafts.
By a letter that I was favoured with a short time since from Mr. Graham via Algeirs, dated in May last, the flattering & agreeable intelligence of the intention of Govmt. to comply with my wishes for a removal to Bahia de St. Salvador, when it is Known that Consular appointments to that Country would be agreeable, & whenever Govmt. conceives that it can consistently honor me with the appointment I shall with pleasure forthwith repair to that post; but several reasons induce me to beleive that I cannot proceed there without the approbation so to do.  With Respect I have the honor to be Sir Yr. Mo. Ob. Servt.


William Jarvis


Upon the arrival of the Nautilus I found that Robert Giles, had entered on board that vessel I consequently took no farther steps about him.N. B. 17th.  It is confidently whispered that Saragoça has surrendered by capitulation.  It does not appear that the English calculate upon remaining here very long, from their not laying in any stocks of Bread Stuffs.  They only purchase from hand to mouth.

